DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings
Figure  1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Applicant’s Preliminary Amendment filed January 10, 2020 is presented for examination. Claims 1-21 are pending. Claim 1 is an independent claim. This office Action is Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, 11, 12, 15-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reitsma et al. (Hereinafter “Reitsma”) US Patent Application Publication No. 2015/0211895 in view of Rothkopf US Patent Application Publication No. 2016/0278070.

Referring to claim 1, Reitsma teaches a device characterised by the use of inductive sensing and members which are located on opposite sides of a conductive barrier [inductance of sensing coils 114-1 and 114-2 of fig. 12A; 0194; 0200-0214]; wherein members on the user's side of the conductive barrier comprise a rotary member and a plurality of magnetic flux modifying members wherein said rotary member is engaged by the user to enter rotational input [rotation changes the percentage of total amount of magnetic flux, 0115; 0042-0052; changes in the percentage of magnetic flux, 0177-0178; 0158; 0210] and said flux modifying members are attached to said rotary member [0177-0178; 0158; 0210]; wherein members on the other side of said conductive barrier comprise at least one inductive structure used for said inductive sensing; with said conductive barrier to facilitate coupling of magnetic flux from said at least one structure [0115; 0177-0178; 0158; 0210].
However, Reitsma does not explicitly teach an user interface device for rotational input having at least one aperture wherein each aperture is aligned with one of the at least one inductive structures. Rothkopf teaches an user interface device for rotational input having at least one aperture wherein each aperture is aligned with one of the at least one inductive structures [the dial 2448 includes an outer surface 2432 that is configured to receive a rotary or rotational user input and a stem 2450 that extends from an interior surface 2434 of the dial 2448. The stem 2450 may define a coupling aperture that extends longitudinally along a length or a portion of a length of the stem 2450 of fig. 24A-24B; 0267; 0248; 0091; 0260].
It would have been obvious to one of ordinary skill in the art to add the features of Rothkopf to the system of Reitsma as an essential means to gather data from one or more sensors that may be used to initiate, control, or modify operations of the device.

Referring to claim 2, Reitsma and Rothkopf teach the invention substantially as claimed, wherein said user rotational input comprises rotation angle and/or rotation direction [Rothkopf, rotational direction, 0256-0257; angle of rotation, 0259]. 

Referring to claim 3, Reitsma and Rothkopf teach the invention substantially as claimed, wherein said at least one aperture comprises a rectangular slit or slits [Rothkopf, fig. 12; 13A-13B].

Referring to claim 4, Reitsma and Rothkopf teach the invention substantially as claimed, wherein said conductive barrier has a thickness substantially more than the skin depth of a frequency used for said inductive sensing [Reitsma, 0204]. 

Referring to claim 8, Reitsma and Rothkopf teach the invention substantially as claimed, wherein at least one inductive structure comprises at least one magnetic member and at least one conductive coil wound around said magnetic member or members [Rothkopf, 0215; 0222; 0230; 0246-0248].
	
Referring to claim 11, Reitsma and Rothkopf teach the invention substantially as claimed, wherein said plurality of flux modifying members comprise either conductive material or magnetic material [Rothkopf, conductive materials, 0174, 0268; 0281; Reitsma, 0103; 0149].  

Referring to claim 12, Reitsma and Rothkopf teach the invention substantially as claimed, wherein the section flux modifying members comprise either conductive material or magnetic material. 

Referring to claim 20, Reitsma and Rothkopf teach the invention substantially as claimed, wherein said sensed inductance is a self-inductance value [Reitsma, 0009; 0014].

Referring to claim 21, Reitsma and Rothkopf teach the invention substantially as claimed, wherein said sensed inductance is a mutual inductance value [Reitsma, 0009; 0041].

Referring to claims 15-18, all limitations of these claims have been addressed in the analysis of claims 1-4, 8, 11, 12, 20 and 21 above, and these claims are rejected on that basis.





Allowable Subject Matter
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUY N PARDO/Primary Examiner, Art Unit 2691